Citation Nr: 1721804	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  07-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 22, 2008, and in excess of 20 percent thereafter for lumbar spine arthritis.

2.  Entitlement to an initial rating in excess of 10 percent prior to March 22, 2008, and in excess of 20 percent thereafter for left shoulder arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for lumbar spine arthritis and left shoulder arthritis and assigned initial ratings of 10 percent from September 27, 2005 to March 21, 2008, and 20 percent thereafter, for each disability.  While the Veteran's claim for a TDIU was separately adjudicated in a February 2015 rating decision, the Board has assumed jurisdiction over the Veteran's claim for a TDIU as part and parcel of his initial rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at Board hearings before the three undersigned Veterans Law Judges in November 2008, June 2011, and December 2016.  Transcripts from such hearings are of record.  The Board remanded the case for additional development in February 2013, September 2013, and February 2016 and it now return for further appellate review.  

The Board observes that, subsequent to his December 2016 Board hearing, the Veteran appointed a new representative, Disabled American Veterans.  Thereafter, such organization was afforded the opportunity to provide supplemental argument, which was submitted in April 2017.

The Board further notes that, subsequent to the issuance of the April 2013 supplemental statement of the case, additional evidence, to include VA treatment records, VA examination reports, and private treatment records, was associated with the record.  The Veteran's respective representatives waived Agency of Original Jurisdiction (AOJ) consideration of this evidence in December 2016 and April 2017 correspondence.  See 38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims that he is entitled to higher initial ratings for his service-connected lumbar spine arthritis and left shoulder arthritis due to the severity of the pain and the extent of functional limitation associated with such disabilities.  He also alleges that he is unable to work due to his service-connected disabilities.

The Veteran was afforded VA examinations in regard to his lumbar spine and left shoulder disabilities in March 2008, October 2009, and March 2013.  He was afforded another VA examination in regard to his lumbar spine in February 2015.  However, he has indicated that his left shoulder and lumbar spine symptomatology has increased in severity since the most recent examinations.  Specifically, with regard to his left shoulder, he indicated at the December 2016 hearing that his limitation of motion is severely limited when lifting his arm while perpendicular to his body, and he experiences spasms in the shoulder, cannot lift heavy items, and has a loss of grip in the left hand.  Additionally, with regard to his lumbar spine, the Veteran testified that he cannot bend, has difficulty getting up, and has extreme pain.  Therefore, a remand is necessary in order to schedule him for appropriate VA examinations in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the Veteran's VA examinations performed in regard to his lumbar spine and left shoulder disabilities, it does not appear that such testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary.  Therefore, in performing the examinations ordered on remand, such inquiries should be addressed, to include a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

With regard to the Veteran's claim for a TDIU, such matter is inextricably intertwined with the initial rating claims remanded herein as the outcome of such claims may materially affect his TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the Veteran's TDIU claim must be deferred.  

Additionally, at the December 2016 Board hearing, the Veteran testified that he applied for VA's Vocational Rehabilitation in 2015, but was informed that his application was denied as it was determined that he could not be retrained.  Therefore, such records should be obtained on remand.  Finally, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records from the VA Tennessee Valley Healthcare System from January 2015 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation folder.  

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from January 2015 to the present from the Tennessee Valley Healthcare System.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his lumbar spine disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the current nature and severity of all manifestations of the Veteran's lumbar spine disability.  The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted in March 2008, October 2009, March 2013, and February 2015.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner is further requested to indicate whether the Veteran's lumbar spine disability results in any objective neurologic abnormalities, to include radiculopathy of the bilateral lower extremities unrelated to his service-connected peripheral neuropathy of the bilateral lower extremities due to diabetes mellitus, type II, and, if so, the nature and severity of such neurologic impairment.

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should comment upon the functional impairment resulting from the Veteran's lumbar spine disability.  

All opinions expressed should be accompanied by supporting rationale.

4.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his left shoulder disability. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's left shoulder disability.  The examiner should record the range of motion of the left shoulder observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left shoulder disability conducted in March 2008, October 2009, and March 2013.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner is further requested to consider the Veteran's reports of spasms in the shoulder and that he cannot lift heavy items and has a loss of grip in the left hand, and indicate whether the Veteran's left shoulder disability results in any muscle or neurologic impairment and, if so, the nature and severity of such impairment.  

The examiner also should comment upon the functional impairment resulting from the Veteran's left shoulder disability.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
             STEVEN D. REISS	                                         T. REYNOLDS
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
A. JAEGER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

